Exhibit 10.1

 

DIVIDEND REINVESTMENT PLAN

 

OF

 

ARES CAPITAL CORPORATION

 

effective as of April 30, 2009

 

Ares Capital Corporation, a Maryland corporation (the “Corporation”), hereby
adopts the following plan (the “Plan”) with respect to the cash portion of
dividends and distributions (collectively, “Cash Dividends”) declared by its
Board of Directors (the “Board of Directors”) on shares of its common stock, par
value $0.001 per share (the “Common Stock”):

 

1.                                       Unless a stockholder specifically
elects to receive cash as set forth below, all Cash Dividends shall be payable
in shares of the Common Stock of the Corporation, and no action shall be
required on such stockholder’s part to receive a distribution in stock.

 

2.                                       Such Cash Dividends shall be payable on
such date or dates as may be fixed from time to time by the Board of Directors
to stockholders of record at the close of business on the record
date(s) established by the Board of Directors for the Cash Dividend involved.

 

3.                                       The Corporation intends to use
primarily newly issued shares of its Common Stock to implement the Plan, whether
its shares are trading at a premium or at a discount to net asset value. 
However, the Corporation reserves the right to purchase shares in the open
market in connection with its obligations under the Plan.  The number of shares
to be delivered to a stockholder shall be determined by dividing the total
dollar amount of the Cash Dividend payable to such stockholder by the market
price per share of the Corporation’s Common Stock at the close of regular
trading on The NASDAQ Global Select Market on the valuation date fixed by the
Board of Directors for such Cash Dividend.  Market price per share on that date
shall be the closing price for such shares on The NASDAQ Global Select Market
or, if no sale is reported for such day, at the average of their reported bid
and asked prices.

 

4.                                       A stockholder may, however, elect to
receive his or its Cash Dividends in cash.  To exercise this option, such
stockholder shall notify Computershare Trust Company, N.A., the plan
administrator (the “Plan Administrator”), in writing so that such notice is
received by the Plan Administrator no later than the record date fixed by the
Board of Directors for the Cash Dividend involved.

 

5.                                       The Plan Administrator will set up an
account for shares acquired pursuant to the Plan for each stockholder who has
not so elected to receive Cash Dividends in cash (each a “Participant”).  The
Plan Administrator may hold each Participant’s shares, together with the shares
of other Participants, in non-certificated form in the Plan Administrator’s name
or that of its nominee.  Upon written, telephone or Internet request by a
Participant, received prior to the record date, the Plan Administrator will,
promptly following the distribution, instead of crediting shares to and/or
carrying shares in a Participant’s account, issue, without charge to the
Participant, a certificate registered in the Participant’s name for the number
of whole shares

 

--------------------------------------------------------------------------------


 

payable to the Participant and a check for any fractional interest in cash at
the market value of the Corporation’s shares, determined in accordance with
Section 3 hereof.

 

6.                                       The Plan Administrator will confirm to
each Participant each acquisition made pursuant to the Plan as soon as
practicable.  Although each Participant may from time to time have an undivided
fractional interest (computed to three decimal places) in a share of Common
Stock of the Corporation, no certificates for a fractional share will be
issued.  However, dividends and distributions on fractional shares will be
credited to each Participant’s account.  In the event of termination of a
Participant’s account under the Plan, the Plan Administrator will issue a check
for any such undivided fractional interest in cash at the market value of the
Corporation’s shares at the time of termination, determined in accordance with
Section 3 hereof.

 

7.                                       The Plan Administrator will forward to
each Participant any Corporation-related proxy solicitation materials and each
Corporation report or other communication to stockholders and will vote any
shares held by it under the Plan in accordance with the instructions set forth
on proxies returned by Participants to the Corporation.

 

8.                                       In the event that the Corporation makes
available to its stockholders rights to purchase additional shares or other
securities, the shares held by the Plan Administrator for each Participant under
the Plan will be added to any other shares held by the Participant in
certificated form in calculating the number of rights to be issued to the
Participant.

 

9.                                       The Plan Administrator’s service fee,
if any, and expenses for administering the Plan will be paid for by the
Corporation.

 

10.                                 Each Participant may terminate his or its
account under the Plan by so notifying the Plan Administrator via the Plan
Administrator’s website at www.computershare.com/investor, by filling out the
transaction request form located at the bottom of the Participant’s statement
and sending it to P.O. Box 43078, Providence, RI 02940-3078 or by calling the
Plan Administrator’s hotline at 1-800-426-5523.  Such termination will be
effective immediately if the Participant’s notice is received by the Plan
Administrator prior to any dividend or distribution record date; otherwise, such
termination will be effective only with respect to any subsequent dividend or
distribution.  The Plan may be terminated by the Corporation upon notice in
writing mailed to each Participant at least 30 days prior to any record date for
the payment of any dividend or distribution by the Corporation.  Upon any
termination, the Plan Administrator will cause a certificate or certificates to
be issued for the full shares held for the Participant under the Plan and will
issue a check for any fractional share to be delivered to the Participant in
cash at the market value of the Corporation’s shares at the time of termination,
determined in accordance with Section 3 hereof, less any applicable service and
per share fees.  If a Participant elects (by his or its written, telephone or
Internet notice to the Plan Administrator in advance of termination) to have the
Plan Administrator sell part or all of his or its shares and remit the proceeds
to the Participant, the Plan Administrator is authorized to deduct a fee of $15
plus $0.12 per share from the proceeds.  A sale request that is received before
12:00 p.m. Central Time, will, subject to market conditions and their factors,
generally be sold the same business day.  Sales usually take place on a daily
basis during trading days on The NASDAQ Global Select Market and are generally
processed on the day that a sale request is

 

2

--------------------------------------------------------------------------------


 

received by the Plan Administrator (if received during a trading day) and no
later than five business days of the receipt of that request.

 

11.                                 These terms and conditions may be amended or
supplemented by the Corporation at any time but, except when necessary or
appropriate to comply with applicable law or the rules or policies of the
Securities and Exchange Commission or any other regulatory authority, only by
mailing to each Participant appropriate written notice at least 30 days prior to
the effective date thereof.  The amendment or supplement shall be deemed to be
accepted by each Participant unless, prior to the effective date thereof, the
Plan Administrator receives written notice of the termination of his or its
account under the Plan.  Any such amendment may include an appointment by the
Plan Administrator, in its place and stead, of a successor agent under these
terms and conditions, with full power and authority to perform all or any of the
acts to be performed by the Plan Administrator under these terms and
conditions.  Upon any such appointment of any agent for the purpose of receiving
dividends and distributions, the Corporation will be authorized to pay to such
successor agent, for each Participant’s account, all dividends and distributions
payable on shares of the Corporation held in the Participant’s name or under the
Plan for retention or application by such successor agent as provided in these
terms and conditions.

 

12.                                 The Plan Administrator will at all times act
in good faith and use its commercially reasonable best efforts to ensure its
full and timely performance of all services to be performed by it under this
Plan and to comply with applicable law, but assumes no responsibility and shall
not be liable for loss or damage due to errors unless such error is caused by
the Plan Administrator’s gross negligence, bad faith, or willful misconduct or
that of its employees or agents.

 

13.                                 These terms and conditions shall be governed
by the laws of the State of New York, including without limitation,
Section 5-1401 of the New York General Obligations Law.

 

3

--------------------------------------------------------------------------------